Citation Nr: 0714084	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  96-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for generalized anxiety disorder, on an 
extraschedular basis.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from November 1977 to 
March 1989.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted a 
claim of service connection for generalized anxiety disorder 
and assigned a 30 percent schedular evaluation and which 
denied an increased evaluation for gastric ulcer disease.  

The Board issued a decision in March 2006 that denied an 
initial schedular evaluation higher than 30 percent for 
generalized anxiety disorder and which also denied an 
increased evaluation for gastric ulcer disease.  As well, the 
Board discerned that the evidentiary record raised the issue 
of entitlement to extraschedular consideration of generalized 
anxiety disorder under 38 C.F.R. § 3.321(b).  The Board then 
remanded that issue to the rating activity for further 
development.  The case was later returned to the Board for 
continuation of appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's March 2006 remand explicitly specified that the 
veteran had not been provided sufficient notice of the 
evidence required to obtain an extraschedular evaluation for 
her service-connected generalized anxiety disorder under 
38 C.F.R. § 3.321(b).  The Board explained that remand was 
required, in pertinent part, for appropriate notice about 
this regulation.

The Board's remand instructions directed full compliance with 
notification required by VCAA with respect to the issue of 
entitlement to an extraschedular evaluation 


for generalized anxiety disorder under 38 C.F.R. § 3.321(b).  
There is no indication from documents that appear in the 
claims file since the March 2006 remand that the RO provided 
the requested notice as to what the evidence must show to 
prevail in a claim of extraschedular consideration for 
generalized anxiety disorder under 38 C.F.R. § 3.321(b).  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998)

Additionally, an October 2005 VA psychiatric examination 
report shows that the veteran last attempted to work two 
years ago and that she held that job, doing clerical work for 
three hours a day, for four weeks.  She reported that she had 
to stop working, in part, because her mind was racing and 
that she would get in her car in the mornings and would wind 
up somewhere other than work.  As well, a report of earnings 
from the Social Security Administration indicates that she 
had no reported earnings for the years 1991 through 1995 and 
2002 and that she reported minimal income in the years 1996 
through 2001.  

A VA clinical psychologist examined the veteran in June 2006, 
in response to the Board's March 2006 remand requesting 
medical opinion as to the impact of the veteran's service-
connected generalized anxiety disorder on her ability to work 
at any occupation for which she might be otherwise qualified.  
The examiner mentioned that the veteran had some nonservice-
connected medical problems that exerted some impact on her 
ability to work.  Nevertheless, it was the examiner's opinion 
that the veteran lost a significant amount of time from work 
primarily because of her service-connected generalized 
anxiety disorder.  

In view of medical opinion suggesting that service-connected 
generalized anxiety disorder may significantly interfere with 
employment, the Board concludes that the veteran's claims 
file must be referred for review to the Director of VA's 
Compensation and Pension Service.  



Accordingly, the case is again REMANDED for the following 
action:

1.  Ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied as to 
the issue of entitlement to an 
extraschedular evaluation for generalized 
anxiety disorder under 38 C.F.R. 
§ 3.321(b).

2.  Thereafter, arrange for referral of 
the veteran's claims file to the Office of 
the Director, VA Compensation and Pension 
Service.  Ask the appropriate designated 
official from that office to render an 
opinion as to whether or not the veteran 
satisfies the criteria for assignment of 
an extraschedular evaluation for service-
connected generalized anxiety disorder 
under 38 C.F.R. § 3.321(b).

3.  After the development requested above 
has been completed, the RO should again 
review the record and readjudicate the 
issue of entitlement to an extraschedular 
evaluation for generalized anxiety 
disorder under 38 C.F.R. § 3.321(b).  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



